Citation Nr: 0527115	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-11 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945, and from December 1958 to July 1974.  He died 
in January 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied service connection for the cause 
of the veteran's death.  In October 2003, the Board remanded 
the claim for additional development.

In September 2002, a Central Office Board hearing was held 
before C. W. Symanski, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The veteran died in January 1994.  His certificate of 
death indicates that he died from respiratory failure, 
alimentary canal carcinoma.

3.  At the time of the veteran's death, service-connection 
was not in effect for any disabilities.

4.  Respiratory failure, and alimentary canal carcinoma, were 
not shown during active service, nor are they shown to be of 
service origin; the veteran's respiratory failure, and 
alimentary canal carcinoma, were not otherwise causally 
related to service or to any herbicide exposure therein.


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Cause of Death

The veteran died in January 1994.  The certificate of death, 
dated in January 1994, and its amended version, dated in 
March 1994, were both issued in Thailand.  The amended 
certificate indicates that the cause of death was respiratory 
failure, alimentary canal carcinoma.  No underlying causes of 
death were listed.

At the time of his death, service connection was not in 
effect for any disabilities.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 


year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's service medical records show no complaint, 
diagnosis, or treatment for respiratory failure, or carcinoma 
of the alimentary canal.  VA progress notes, dated in 
September 1993, show the following: the veteran sought 
treatment for a two to three month history of a sore on the 
left side of his mouth, and a 30-pound weight loss; he had a 
60 pack/year history of smoking; on examination, he was noted 
to have a large ulcer on the floor of his mouth measuring 
seven centimeters 


from side to side; the assessment was Stage IV s.c.c. 
(squamous cell carcinoma); a pathological report notes that 
the veteran had a 2.5 centimeter enhancing mass in the 
anterior aspect of the tongue, and that an analysis of a 
lesion on the floor of the mouth resulted in a diagnosis of 
"floor of mouth: Moderately differentiated squamous cell 
carcinoma"; and the veteran declined treatment and stated 
that he wanted to go to Thailand.  

Reports from the Banglamung Hospital, dated in December 1993, 
note that the veteran was treated for symptoms that included 
an inability to eat, and that he had CA (carcinoma) of the 
tongue.  A letter from the Director of Banglamung Hospital, 
dated in May 1999, indicates the following: the veteran 
arrived for treatment in an unconscious state; he later 
voiced complaints of weakness; the diagnosis was carcinoma of 
the tongue; he has suffered from this condition for about one 
year.  

The Board finds that the claim must be denied.  Assuming (to 
the appellant's benefit) that the squamous cell carcinoma 
diagnosed in September 1993 was the same as the "alimentary 
canal carcinoma" noted as the cause of death in the death 
certificate, the veteran's carcinoma was first shown 
approximately 19 years after separation from service.  This 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, the claims file does not currently 
contain competent evidence associating the veteran's 
respiratory failure, or carcinoma of the alimentary canal, 
with his service.  Therefore, the cause of the veteran's 
death is not shown to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

However, the appellant's primary argument is that the 
veteran's cause of death is related to exposure to Agent 
Orange, or some other herbicide, during service.  She 
contends that the death certificate was inaccurately 
translated and/or is sufficiently vague to warrant the 
conclusion that the veteran had a cancer for which 
presumptive 


service connection is required, i.e., respiratory cancer, to 
include cancer of the lung, bronchus, larynx, or trachea.  
See e.g., March 2002 statement from appellant's 
representative.  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In this case, the veteran's discharges (DD 214s) indicate 
that he served in the Republic of Vietnam, and he is 
therefore presumed to have been exposed to herbicides.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 


98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Secretary has determined that there is no positive 
association between herbicide exposure and motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, skin cancer, cognitive and 
neuropsychiatric disorders, gastrointestinal tumors, brain 
tumors and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59232, 59233 (Nov. 
2, 1999).

The Board finds that service connection for the cause of the 
veteran's death based on exposure to Agent Orange, or some 
other herbicide, during service, is not warranted.  The 
veteran's death certificate shows that he died of 
"respiratory failure, alimentary canal carcinoma," which is 
not a disease subject to presumptive service connection under 
provisions related to Agent Orange.  See 38 C.F.R. §§ 3.307, 
3.309(e).  In addition, there is no competent medical 
evidence of record suggesting a direct causal link between 
any in-service herbicide exposure and the subsequent 
development of respiratory failure, or carcinoma.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although the 
appellant argues that the death certificate was inaccurately 
translated and/or is sufficiently vague to warrant the 
conclusion that the veteran had respiratory cancer, to 
include cancer of the lung, bronchus, larynx, or trachea, she 
has not submitted any evidence in support of this argument, 
and this argument is inconsistent with the VA progress notes 
and the reports from Banglamung Hospital.  This medical 
evidence show that the veteran had carcinoma of his tongue 
and mouth.  In summary, the certificate of death does not 
show that the veteran had a disease associated with exposure 
to certain herbicide agents, and there is no other competent 
evidence linking such exposure to the cause of the veteran's 
death.

Given the foregoing, and without medical evidence of a nexus 
between the veteran's service and his cause of death, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. §§ 3.310, 
3.312.

The Board has considered the appellant's lay statements.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in 
January 2002 and March 2004, (hereinafter "VCAA notification 
letters") that informed her of the type of information and 
evidence necessary to support her claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), she was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although it does not 
appear that an etiological opinion has been obtained, the 
Board finds that the evidence, discussed infra, which 
includes, but is not limited to, medical evidence dated 
contemporaneously with the veteran's service which shows that 
he was never treated for the causes of death as listed on the 
death certificate, that carcinoma was not found until 1993, 
and that there is no competent evidence a direct causal link 
between service, or any in-service herbicide exposure, and 
the subsequent development of respiratory failure, or 
carcinoma, warrants the conclusion that a remand for an 
opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


